UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7354


JAMES A. POWELL; WILLIAM BAGGETT,

                     Plaintiffs - Appellants,

              v.

PAUL G. BUTLER, JR.; MARY STEVENS; VAN FRIZZELLE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03296-FL)


Submitted: March 13, 2018                                         Decided: March 16, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Powell and William Baggett, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James A. Powell and William Baggett appeal the district court’s order dismissing

their 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We

have reviewed the record and find no reversible error. Accordingly, we deny their

motions to appoint counsel and to hold an evidentiary hearing and affirm for the reasons

stated by the district court. Powell v. Butler, No. 5:16-ct-03296-FL (E.D.N.C. July 25,

2017 & Oct. 10, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2